201900835
dp

                                              UNITED STATES BANKRUPTCY COURT
                                                                Northern District of OHIO at Cleveland

IN RE:                                                                                                                  Case No. 16-16473-aih
James J. Fetz                                                                                                           Chapter 13
Marysusan Fetz aka Mary S. Fetz aka Mary Fetz aka Mary Susan Fetz,

                                                     Debtor(s).                                                         Judge Harris


       Response to Notice of Final Cure Payment and Completion of Payments under the Plan
                                    (filed herein to Claim # 6 on November 16, 2020 under docket number 62)
Pursuant to Fed. Bankr. Rule 3002.1 (g), Creditor is filing this response to the Trustees Notice that the amount required to cure the default in the
below claim has been paid in full and that the Debtor has completed all payments under the plan.

Name of creditor: Community Loan Servicing, LLC fka Bayview Loan                             Court claim no. (if known): 6
Servicing, LLC


Last four digits of any number you use to identify the debtor’s account: 2331

Does creditor agree that debtor has paid in full the amount required to cure the default on the claim?
☐ No
☒ Yes

Does creditor agree debtor is otherwise current on all payments consistent with § 1322(b)(5) of the Code?
☐ No
☒ Yes *

Part 1: Monthly Ongoing Mortgage Payment:

☒ As of 12/4/2020, Mortgage paid through the Chapter 13 conduit and is due for the 11/01/2020 payment. * Loan will be current upon
completion of research of application of check from trustee in the amount of $1,361.79 ($175 arrears/ $1,186.79 ongoing). Creditor reserves the
right to amend RNOFC as needed in the event the research shows information to the contrary.

☐ Mortgage is paid directly by Debtor(s) and is due for the / payment.

Part 2: Itemization of the required cure or post-petition amounts that remain unpaid as of the date of this response.
           Description                                                                 Dates Incurred                                           Amount
Part 3: Sign Here
The person completing this Response must sign it. Sign and print your name and your title, if any, and state your address and telephone number if
different from the notice address listed on the proof of claim to which this Response references.

Check the appropriate box.
   I am the creditor.
   I am the creditor’s authorized agent. (Attach copy of power of attorney, if any.)

Print: Joel K. Jensen                                                                           /s/ Joel K. Jensen___________________________     December 7, 2020
       First Name Middle Name Last Name                                                         Signature                                            Date
Title:                Attorney for Creditor
Company               Lerner, Sampson & Rothfuss, LPA
Address               P.O. Box 5480
                      Cincinnati, Ohio 45201-5480
Contact phone:        (513) 241-3100, ext. 3349                             Email:     nohbk@lsrlaw.com




              16-16473-aih                  Doc           FILED 12/07/20                  ENTERED 12/07/20 14:14:23                             Page 1 of 2
                                           CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing Response to Notice of Final Cure Payment and
Completion of Payments under the Plan, of the secured creditor, Community Loan Servicing, LLC fka Bayview
Loan Servicing, LLC, was electronically transmitted on or about December 7, 2020 via the Court’s CM/ECF
system to the following who are listed on the Court’s Electronic Mail Notice list:

Melissa L. Resar, Esq., Attorney on behalf of Debtors, James J. Fetz and Marysusan Fetz via
mresar@ohiolegalclinic.com

Lauren A. Helbling, Trustee
lhelbling@ch13cleve.com

Office of the U.S. Trustee
(Registered address)@usdoj.gov

       The undersigned certifies that a copy of the foregoing Response to Notice of Final Cure Payment and
Completion of Payments under the Plan, of the secured creditor, Community Loan Servicing, LLC fka Bayview
Loan Servicing, LLC , was transmitted on or about December 7, 2020, via regular U.S. mail, postage pre-paid:

James J. Fetz
33850 Gloria Avenue
North Ridgeville, OH 44039

Marysusan Fetz
33850 Gloria Avenue
North Ridgeville, OH 44039


                                            /s/ Joel K. Jensen_____________
                                            Joel K. Jensen, Attorney for Creditor
                                            Lerner, Sampson & Rothfuss
                                            Bar Registration No. 0029302
                                            Attorneys for Creditor
                                            PO Box 5480
                                            Cincinnati, OH 45201-5480
                                            (513) 241-3100 ext. 3349
                                            (513) 354-6464 fax
                                            nohbk@lsrlaw.com




         16-16473-aih     Doc     FILED 12/07/20      ENTERED 12/07/20 14:14:23          Page 2 of 2
